IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

MICHAEL ANTHONY TUTT,

Piaintiff,

CASE NO. Cv@is-l§

. w

..‘

V .

HF/

f!
\|

§ _
l

`OT

)

)

)

)

)

)
DISTRICT ATTORNEY MEG HEAP; )
IIN HEAP; JUDGE MARY K. MOSS; )
WILCHER, Sheriff of Chatham )
)

)

}

)

)

)

)

l

gin 11 ;::q

COunty; SHERIFF OF TYBEE
ISLAND POLICE DEPT.; CNT AGENT
GARY WOODRUFF; CNT AGENT DAVID
BAKER; and GILBERT L. STACY;

 

.`]l

,Z=Z|Hd Wl<hm

§

Defendants.

 

O R D E R

Before the Court is the Magistrate Judge’s Report and

Recommendation (Doc. 15), to which objections have been filed
(Doc. 18). Additionally, Plaintiff also filed an amended
complaint in response to the report and recommendation. (Doc.

19.) ln both his objections and his amended complaint, Plaintiff
does not provide any meritorious objections to the conclusion in
the report and recommendation. Instead, Plaintiff generally
realleges the same allegations in his initial complaint and
requests that this action be “continued depending on the out-
Come{sic.) of the state charges.” (§d; at ll; see also DOC. 18.)
After careful consideration, Plaintiff’s request is denied. As

stated in the report and recommendation, Plaintiff has failed to

state at least one actionable claim in his initial complaint or
amended complaint. (Doc. 15.) Accordingly, the report and
recommendation is ADOPTED as the Court's opinion in this case.
Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE and the
Clerk is DIRECTED to close this case.

SO ORDERED this l@f§¢day of March 2019.

é/??W/~%

wILLIAM T. MooRET-JR.
UNITED sTATEs DISTRICT COURT
soUTHERN DISTRICT oF GEORGIA

